ViNJE, J.
1. The claim that there is a fatal variance between the statute, sec. 4417, Stats. 1915, declaring that “Any person who shall buy, receive, conceal or aid in the concealment of stolen money,” etc., shall be guilty, and the information which charges that the defendant did “feloniously receive, have, and aid in the concealment of” the property in question, is not well founded. The precise language of the statute need not be used in the information. It is sufficient that its substance is charged.
2. The court instructed the jury:
“The issues raised, therefore, in this case for you to de*356cide are whether or not the defendant, at the time he reóeived the goods in the late evening of December 14th, knew they had been stolen, and whether, after he had knowledge that the goods were stolen, he aided in the concealment of them. So that there are really two questions for you to decide: first, whether or not at the time the defendant received the goods he knew they were stolen and, therefore, violated the law I have just read to you in receiving stolen property knowing it to be stolen, and the second question whether, if the defendant did not at the time he received the goods in question know they were stolen, he aided in concealing the goods after he had become informed that they were stolen.”
The jury returned this verdict: “We, the jury herein, find the defendant guilty in manner and form as charged in the information (on the second charge).” From a colloquy which occurred between the court and the foreman of the jury it was clearly made to appear that the jury acquitted defendant of knowingly receiving stolen goods, but found him guilty of concealing them after he knew they were stolen. It is contended the verdict is insufficient to sustain a conviction. The statute includes the two substantive offenses, that of knowingly receiving stolen goods and that of concealing goods known to have been stolen at the time of concealment. Such offenses, when committed by the same person at substantially the same time and relating to one continued transaction, may be coupled in one count as constituting but one offense. Byrne v. State, 12 Wis. 519; Clifford v. State, 29 Wis. 327. And a verdict finding defendant guilty of one of such substantive offenses is a valid verdict.
3. Upon the trial the value of the goods in question was stipulated to exceed $20; the proof showed that the wholesale value of the goods returned exceeded $20, and no request to charge on the subject of value was made by defendant’s counsel. Under such circumstances the argument that there is no finding that the value of the goods concealed exceeded $20 has no force.
*3574. The goods were received, as charged in the information, on the 14th of December, but the concealment with knowledge that they were stolen did not take place till the last of the month. There is no fatal variance between the charge and the proof. In such cases the precise date charged need not be proved. It is sufficient that the date proved corresponds substantially with the charge. Here the defendant received the goods on the 14th of December and retained them in his possession till about the 7th or 8th of January following. The district attorney properly charged the date of receipt.
We have carefully read the evidence and are convinced that it not only sustains the verdict rendered but that it would sustain a conviction for knowingly receiving stolen goods.
By the Gourt. — Judgment affirmed.